Justice TODD,
concurring.
I join the Majority Opinion in all but one respect. Among other challenges to the cross examination of Appellant’s expert, Dr. Ruben Gur, Appellant contends the trial court abused its discretion in allowing questioning concerning the exclusion of Dr. Gur’s testimony in United States v. Montgomery, 635 F.3d 1074 (8th Cir.2011), an unrelated federal prosecution. See Majority Opinion at 394-98. I agree with Appellant that this questioning should not have been allowed. According to the majority, “the questions about Montgomery, the federal prosecution in which Dr. Gur’s testimony was excluded, pushed the bounds of relevancy given the obvious complications involving factual distinctions, different evidentiary standards, and the dubious relevance of another court’s discretionary rulings.” Id. at 397 n.19. Rather than allow this type of cross examination as “pushing the bounds of relevancy,” I would disallow it, and find its admission to be an abuse of discretion. However, as I believe the trial court’s error was harmless in this particular case, as the majority acknowledges in the alternative, see id., I would reject Appellant’s claim on that basis, and therefore would nevertheless affirm Appellant’s judgment of sentence.